Mr. Presiding Justice Matchett dissenting: Section 1 of the Attachment Act, as amended in 1935, authorizes an attachment “in any court of record having competent jurisdiction” by “a creditor having a money claim, whether liquidated or unliquidated, and whether sounding in contract or tort.” The act was further amended in 1939 (see Laws of 1939, p. 289). The ultimate question here is whether the legislature intended by the amendment to authorize an attachment based on a purely equitable cause of action. As the opinion states: “The claimed liability to defendant can be enforced only in equity.” Union Trust Co. v. Shoemaker, 258 Ill. 564. The Civil Practice Act did not abolish but on the contrary recognizes the fundamental distinction between actions at law and in equity. Frank v. Salomon, 376 Ill. 439. The able briefs here submitted do not disclose any case where in the absence of specific statutory authority an attachment has issued based on a purely equitable claim, such as is disclosed by the complaint here. If it had been the intention of the legislature to authorize such an innovation, I think it would have said so. The decision here, as I see it, amounts to legislation by the judiciary. Also, the order appealed from seems to be merely interlocutory. In conformity with the well considered opinions of this court the appeal should be dismissed. Great Northern Refining Co. v. Peterson, 214 Ill. App. 492; Brignall v. Merkle, 296 Ill. App. 250.